DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s claim set filed 7/17/2019 is under consideration. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675; reference U) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907).
Regarding claim 1-2 and 12-13, Luce teaches the whole blood can be leukoreduced and  separated into a RBC component with an additive solution comprising adenine, a plasma component and a platelet component, and that each of these components are prepared in standard transfusion volume (reads on uniform dose) and stored until needed (see pages 1656 and 1658-1659). Regarding claims 10-11, Luce teaches that the leukoreduction step can be performed either during the whole blood collection step or after separating the blood components (see page 1656). Regarding claim 15, Luce teaches that the blood components should be ABO type compatible with the recipient (see page 1662). 
Luce does not teach whole blood samples are pooled before being separated, inactivating pathogens in the whole blood, or adding a storage solution to the platelet component.

	Hess teaches a method for prolonged storage of red blood cells (see Title and Example 4 in col. 9 & 10). Regarding claim 1, Hess teaches (referring to Examples 4-6), pooling based on ABO-matched units, reduces the largest source of variability in conventional blood storage studies, e.g. different donors (see col. 6 lines 44-49). Regarding claim 1, Hess teaches aliquoting red blood cell concentrate units based on weight (see Example 4 in col. 9).
	Regarding claim 1, Cardoso teaches blood donated to the German Red Cross Blood Transfusion Service is pooled with up to 96 donations pooled into one unit, and that this pooling allows for the pooled samples, instead of each individual sample, to be screened for viruses (see page 905).  
  	A person of ordinary skill in the art would have had a reasonable expectation of success in separating platelets and plasma from whole blood and inactivating pathogen as taught by Hei, in Luce’s method of leukoreducing and separating components from whole blood because both methods are in the same field of endeavor as they both teach methods of separating and storing 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding a storage solution to Luce’s platelet component because Hei establishes that additive solutions can be added to platelet components. The skilled artisan would have been motivated to add a storage solution to Luce’s platelet component because Hei establishes that additive solutions are useful to add to platelet components.
A person of ordinary skill in the art would have had a reasonable expectation of success in pooling blood samples from multiple donors as taught by Hess and Cardoso, in Luce’s method of leukoreducing and separating components from whole blood because both methods are in the same field of endeavor as they both teach methods of preparing blood components. The skilled artisan would have been motivated to pool samples from up to 96 donors as taught by Cardoso, in Luce’s method of leukoreducing and separating components from whole blood, because both Hess and Cardoso teach benefits to pooling blood samples such as reduced sample variability and reducing the number of samples that would need to be screened for specific viruses.
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the samples to have a uniform number of red blood cells or platelets in Luce’s method in view of Hei and Hess because Luce establishes that there are standard volumes for the components, and Hei teaches the number of red blood cells and platelets in a sample can be counted and Hess teaches red blood cell concentrate can also be aliquoted based on weight. The skilled artisan would have been motivated to adjust the samples to have a uniform number of red blood cells or platelets in Luce’s method in view of Hei and Hess because the references 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Zhang et al (2006, Encyclopedia of Medical Devices and Instrumentation, Second Edition, p. 81-90).
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Regarding claims 6 and 8, Luce teaches four whole blood samples are 500 mL each (see page 1656).  
Luce in view of Hei, Hess, and Cardoso does not teach the levels of RBCs or platelets in the blood samples. 
Regarding claim 6, Zhang teaches the concentration of RBCs in whole blood is between                         
                            4
                            -
                            6
                             
                            *
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     cells per µL (see Table 1 on page 81) and therefore there are between about                         
                            2
                            -
                            3
                             
                            *
                            
                                
                                    10
                                
                                
                                    12
                                
                            
                        
                     cells in Luce’s units (concentrated from 500 mL whole blood). Regarding claim 8, Zhang teaches the concentration of platelets in whole blood is between                         
                            0.15
                            -
                            0.5
                             
                            *
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     platelets per µL (see Table 1 on page 81) and therefore there are between about                         
                            0.75
                            -
                            2.5
                            *
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                        
                     platelets in Luce’s units (concentrated from 500 mL whole blood).
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating the teachings of Zhang in Luce’s method because Zhang is cited solely as 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Beutler et al (2006, Blood 107: 1747-1750).
Regarding claim 7, Luce teaches four whole blood samples are 500 mL each (see page 1656).  
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Luce in view of Hei, Hess, and Cardoso does not teach the levels of in the blood samples. 
Regarding claim 7, Beutler teaches the concentration of hemoglobin in whole blood is about                          
                            12.88
                            -
                            15.43
                             
                            g
                            *
                            d
                            
                                
                                    L
                                
                                
                                    -
                                    1
                                
                            
                        
                     (see Table 2 on page 1748) and therefore there are between about                         
                            64
                        
                    -77 g of hemoglobin in Luce’s RBC units (concentrated from 500 mL whole blood).
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating the teachings of Beutler in Luce’s method because Beutler is cited solely as evidence of the concentration of hemoglobin inherently present in a given volume of whole blood. The skilled artisan would have been motivated to use Beutler’s teaching of concentration of hemoglobin because although Luce teaches separating blood into units, Luce does not teach the resulting concentration of blood components in those units.  
.
Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Prince et al (2002, U.S. Patent 6,491,819; reference A).
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Luce in view of Hei, Hess, and Cardoso does not teach filtering out poorly deformable RBCs.
Regarding claim 9, Prince teaches methods of separating blood using filtration that allows only for the passage of deformable RBCs to pass through the filter and be collected (see col. 5 – col. 6).
A person of ordinary skill in the art would have had a reasonable expectation of success in filtering out poorly deformable RBCs because Prince teaches methods of separating blood using filtration that allows only for the passage of deformable RBCs to pass through the filter and be collected. The skilled artisan would have been motivated to filter out poorly deformable RBCs because Prince establishes that this is a useful process for separation of blood products. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Fast et al (2007, Blood 110(11): 2897; reference V).

Luce in view of Hei, Hess, and Cardoso does not teach the inactivating residual while blood cells in the RBC component.
Regarding claim 14, Fast teaches transfusion of blood products containing white blood cells (WBC) can result in the induction of immune responses that can negatively impact the recipient, and therefore that residual while blood cells in the RBC component can and should be inactivated.
A person of ordinary skill in the art would have had a reasonable expectation of success in inactivating residual while blood cells in the RBC component because Fast teaches that residual while blood cells in the RBC component can and should be inactivated. The skilled artisan would have been motivated to inactivate residual while blood cells in the RBC component because Fast teaches transfusion of blood products containing white blood cells (WBC) can result in the induction of immune responses that can negatively impact the recipient. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653